Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3647 Filed 04/16/21 Page 1 of 14
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3648 Filed 04/16/21 Page 2 of 14
Fox v. County of Saginaw, Slip Copy (2021)


                                                                 stayed pending a decision in Freed v. Thomas, No. 18-2312
                                                                 (6th Cir.). On September 30, 2020, the Sixth Circuit decided
      KeyCite Blue Flag – Appeal Notification                    Freed v. Thomas, 976 F.3d 729 (6th Cir. 2020). On October
Appeal Filed by THOMAS FOX v. SAGINAW COUNTY, MI, ET AL, 6th
                                                                 16, 2020, the stay was lifted, the class was certified, and class
Cir., February 2, 2021
                                                                 counsel was appointed. ECF No. 124. Several motions to
                   2021 WL 120855
                                                                 dismiss remain pending. ECF Nos. 22, 23, 66, 119, 120, 123.
    Only the Westlaw citation is currently available.
                                                                 For the reasons stated below, Defendants’ motions to dismiss
           United States District Court, E.D.
                                                                 will be granted in part and denied in part, the Individual
             Michigan, Northern Division.
                                                                 Defendants will be dismissed, and Counts II, IV, V, and VII
                                                                 will be dismissed against the County Defendants.
   Thomas A. FOX, on behalf of himself and
     all others similarly situated, Plaintiff,
                        v.                                       I.
    COUNTY OF SAGINAW, by its Board
    of Commissioners, et al., Defendants.                        A.

                   Case No. 19-CV-11887                          Plaintiff was the owner of real property (the “Property”)
                             |                                   in Gratiot County, Michigan. As of 2017, the Property had
                    Signed 01/13/2021                            “accrued a Tax Delinquency of approximately $3,091.23.”
                                                                 ECF No. 17 at PageID.222. Plaintiff claims that in February
Attorneys and Law Firms                                          2017, Defendant Michelle Thomas “seized ownership of the
                                                                 Property on behalf of Gratiot County as its duly elected
Christopher D. Kaye, Daniel Luke Ravitz, E. Powell Miller,
                                                                 treasurer.” Id. Plaintiff represents that on the date of seizure,
Sharon S. Almonrode, William Kalas, The Miller Law Firm,
                                                                 the Property had a State Equalized Value of $25,200.00.
P.C., Rochester, MI, Gregory A. Mitchell, Lawyers Group
                                                                 Plaintiff reasons that “[b]ecause the fair market value of a
of Michigan, Southfield, MI, Matthew E. Gronda, Matthew
                                                                 property is at least twice the amount of its State Equalized
E. Gronda, J.D., P.L.C., Saint Charles, MI, Philip L. Ellison,
                                                                 Value, this means that the government would have known
Outside Legal Counsel PLC, Hemlock, MI, for Plaintiff.
                                                                 or should have known that said property had a fair market
Allan C. Vander Laan, Bradley C. Yanalunas, Cummings,            value of at least $50,400.00.” Id. Accordingly, Plaintiff
McClorey, Davis & Acho, P.L.C., Grand Rapids, MI, for            claims that he had $47,308.77 in equity in the Property
Defendants.                                                      (the difference between the fair market value of $50,400.00
                                                                 and the tax delinquency of $3,091.23). Plaintiff contends
                                                                 that by retaining the funds, Defendants Thomas and Gratiot
                                                                 County “took or destroyed” his equity in the Property. Id. at
ORDER GRANTING IN PART AND DENYING
                                                                 PageID.223.
IN PART DEFENDANTS’ MOTIONS TO DISMISS,
DISMISSING THE INDIVIDUAL DEFENDANTS, AND
                                                                 On June 25, 2019, Plaintiff filed a complaint on behalf of
DISMISSING COUNTS II, IV, V, AND VII AGAINST
                                                                 himself and all others similarly situated against numerous
THE COUNTY DEFENDANTS
                                                                 Michigan counties and county treasurers in their individual
THOMAS L. LUDINGTON, United States District Judge                and official capacities. ECF No. 1. Plaintiff argues that
                                                                 Defendants are unlawfully retaining the equity in foreclosed
 *1 On June 25, 2019, Plaintiff Thomas A. Fox filed a            property sold pursuant to Michigan's General Property Tax
complaint on behalf of himself and all others similarly          Act (the “GPTA”), M.C.L. § 211.78m. The GPTA provides,
situated against Defendants Gratiot County, Gratiot County
Treasurer Michelle Thomas, and other Michigan counties (the           (8) A foreclosing governmental unit shall deposit the
“County Defendants”) and county officials (the “Individual            proceeds from the sale of property under this section
Defendants”). ECF No. 1. Plaintiff seeks damages based                into a restricted account designated as the “delinquent
on Defendants’ retention of surplus proceeds from tax                 tax property sales proceeds for the year ______”. The
foreclosure sales. Id. On January 10, 2020, the case was              foreclosing governmental unit shall direct the investment


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
     Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3649 Filed 04/16/21 Page 3 of 14
Fox v. County of Saginaw, Slip Copy (2021)


     of the account. The foreclosing governmental unit shall      Lawrence Rocca, Cathy Lunsford, Jean M. Klein, Dwight
     credit to the account interest and earnings from account     McIntyre, William Kendall, Diann Axford, Bridget Lalonde,
     investments. Proceeds in that account shall only be used     Rebecca Ragan, Timothy M. Novak, Trudy Nicol, Kelly
     by the foreclosing governmental unit for the following       Roberts-Burnett, Patricia Donovan-Gray, Catherine McClary,
     purposes in the following order of priority:                 and Shawna S. Walraven.

      *2 (a) The delinquent tax revolving fund shall be           On September 25, 2020, Defendants Dwight McIntyre and
     reimbursed for all taxes, interest, and fees on all of the   the County of Ogemaw moved to dismiss the Amended
     property, whether or not all of the property was sold.       Complaint. ECF No. 22. Forty-three more Defendants filed
                                                                  a joint motion to dismiss the following day. ECF No.
     [...]
                                                                  23. On November 19, 2019, Defendants Lawrence Rocca
  (f) All or a portion of any remaining balance, less any         and Macomb County also moved to dismiss the Amended
  contingent costs of title or other legal claims described       Complaint. ECF No. 66. Each of the motions were fully
  in subdivisions (a) through (f), may subsequently be            briefed by the parties. ECF Nos. 27–31, 71, 78. Defendants
  transferred into the general fund of the county by the board    argued that the Tax Injunction Act and principles of comity
  of commissioners.                                               precluded subject matter jurisdiction. See, e.g., ECF No. 23 at
M.C.L. § 211.78m(8); see also ECF No. 17 at PageID.225.           PageID.438–42. On January 10, 2020, the August 14 motion
The Complaint sought damages from Defendants for a taking         to dismiss was denied as moot and the case was stayed
without just compensation in violation of the Fifth and           pending a decision in Freed v. Thomas, No. 18-2312 (6th Cir.),
Fourteenth Amendments of the United States Constitution           a case which presented nearly identical facts, substantive
(Counts I and II), inverse condemnation (Count III), violation    arguments, and jurisdictional questions. ECF No. 85.
of article X, section 2 of the Michigan Constitution (Count
IV), and an excessive fine in violation of the Eighth
Amendment of the United States Constitution (Count V). ECF        C.
No. 1 at PageID.11–19.
                                                                  On July 17, 2020, the Michigan Supreme Court decided
                                                                  Rafaeli, LLC v. Oakland Cty., No. 156849, 2020 WL 4037642
                                                                  (Mich. July 17, 2020). Rafaeli was an inverse condemnation
B.
                                                                  action brought by Michigan taxpayers alleging that it was
On August 14, 2019, twenty-five Defendants filed a joint          unconstitutional for counties to retain surplus proceeds from
motion to dismiss the complaint. ECF No. 11. On September         tax sales as prescribed by the GPTA. Rafaeli, 2020 WL
4, 2019, Plaintiff filed an amended complaint naming              4037642, at *5. The Michigan Supreme Court agreed, holding
additional counties and treasurers as Defendants. ECF No. 17.     that the retention of surplus proceeds under the GPTA
The Amended Complaint also added three additional counts:         constituted a taking without just compensation in violation
procedural due process (Count VI), substantive due process        of Michigan's Taking Clause. Rafaeli, 2020 WL 4037642, at
(Count VII), and unjust enrichment (Count VIII). ECF No. 17.      *21–22.

Following the Amended Complaint, the County Defendants             *3 On September 14, 2020, Plaintiff filed motions to lift
now include Counties Alcona, Alpena, Arenac, Bay,                 the stay, certify the class, and appoint class counsel and class
Clare, Crawford, Genesee, Gladwin, Gratiot, Huron,                representative, and for expedited consideration. ECF Nos. 92,
Isabella, Jackson, Lapeer, Lenawee, Macomb, Midland,              93, 94. On September 30, 2020, the Sixth Circuit decided
Montmorency, Ogemaw, Oscoda, Otsego, Presque Isle,                Freed v. Thomas, No. 18-2312, 2020 WL 5814503 (6th Cir.
Roscommon, Saginaw, Sanilac, St. Clair, Tuscola, and              Sept. 30, 2020), holding that neither the Tax Injunction Act
Washtenaw. The Individual Defendants include Cheryl               nor principles of comity preclude an action against Michigan
Franks, Kimberly Ludlow, Dennis Stawowy, Richard F.               counties for surplus proceeds retained under the GPTA.
Brzezinkski, Jenny Beemer-Fritzinger, Kate M. Wagner,             Freed, 2020 WL 5814503, at *5–6. On October 14, 2020, the
Joseph V. Wakeley, Deborah Cherry, Christy Van Tiem,              Crawford and Presque Isle County Defendants filed a motion
Michelle Thomas, Debra McCollum, Steven W. Pickens,               to dismiss. ECF No. 122. The Alcona County Defendants also
Karen Coffman, Dana M. Miller, Marilyn J. Woods,                  filed a motion to dismiss later the same day. ECF No. 123. On



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3650 Filed 04/16/21 Page 4 of 14
Fox v. County of Saginaw, Slip Copy (2021)


October 16, 2020, the stay was lifted, the class was certified,
and class counsel was appointed. ECF No. 124. The certified
                                                                     A.
class is as follows:
                                                                     First, as previously stated in the certification order, “Freed
   All persons and entities that owned real property in
                                                                     conclusively answered the jurisdictional questions raised by
   the following counties, whose real property, during the
                                                                     Defendants.” ECF No. 124 at PageID.2290. “[N]either the
   relevant time period, was seized through a real property
                                                                     Tax Injunction Act nor principles of comity preclude subject
   tax foreclosure, which was worth and/or which was sold
                                                                     matter jurisdiction over a suit to recover surplus proceeds
   at tax auction for more than the total tax delinquency and
                                                                     retained pursuant to the GPTA.” Id. (citing Freed, 2020
   were not refunded the value of the property in excess
                                                                     WL 5814503, at *5–6). Accordingly, Defendants’ various
   of the delinquent taxes owed: Alcona, Alpena, Arenac,
                                                                     arguments regarding the Tax Injunction Act and principles
   Bay, Clare, Crawford, Genesee, Gladwin, Gratiot, Huron,
                                                                     of comity—all of which were raised before the Sixth Circuit
   Isabella, Jackson, Lapeer, Lenawee, Macomb, Midland,
                                                                     decided Freed—must be rejected.
   Montmorency, Ogemaw, Oscoda, Otsego, Presque Isle,
   Roscommon, Saginaw, Sanilac, St Clair, Tuscola, and
   Washtenaw.
Id. at PageID.2291.                                                  B.

                                                                     Defendants next urge this Court to revisit its decision finding
                                                                     that Defendants are juridically linked for standing purposes.
II.                                                                  Defendants correctly note that, per the Amended Complaint,
                                                                     Plaintiff was injured only by the Gratiot County Defendants.
Under Rule 12(b)(6), a pleading fails to state a claim if
                                                                     See ECF No. 17 at PageID.223–24. Normally, this would
it does not contain allegations that support recovery under
                                                                     require the dismissal of the non-Gratiot County Defendants,
any recognizable theory. Ashcroft v. Iqbal, 556 U.S. 662,
                                                                     given that “standing is a threshold constitutional question of
678 (2009). In considering a Rule 12(b)(6) motion, the
                                                                     justiciability.” Mason v. Adams Cty. Recorder, 901 F.3d 753,
Court construes the pleading in the non-movants’ favor and
                                                                     756 (6th Cir. 2018). Nonetheless, this Court certified the class
accepts the allegations of facts therein as true. See Lambert
                                                                     and held that Plaintiff had standing against the non-Gratiot
v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The pleader
                                                                     County Defendants by virtue of the “juridical link doctrine.”
need not provide “detailed factual allegations” to survive
                                                                     ECF No. 124 at PageID.2291–94. The origin and application
dismissal, but the “obligation to provide the ‘grounds’ of
                                                                     of the doctrine was explained as follows:
his ‘entitle[ment] to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a               *4 “Threshold individual standing is a prerequisite for
cause of action will not do.” Bell Atlantic Corp. v. Twombly,             all actions, including class actions.” Fallick v. Nationwide
550 U.S. 544, 555 (2007). In essence, the pleading “must                  Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir. 1998). “To
contain sufficient factual matter, accepted as true, to state a           satisfy Article III's standing requirements, a plaintiff must
claim to relief that is plausible on its face” and “the tenet that        show: (1) [he] has suffered an ‘injury-in-fact’ that is (a)
a court must accept as true all of the allegations contained in           concrete and particularized and (b) actual or imminent,
a complaint is inapplicable to legal conclusions.” Iqbal, 556             not conjectural or hypothetical; (2) the injury is fairly
U.S. at 679–79 (quotations and citation omitted).                         traceable to the challenged action of the defendant; and
                                                                          (3) it is likely, as opposed to merely speculative, that the
                                                                          injury will be redressed by a favorable decision.” Soehnlen
III.                                                                      v. Fleet Owners Ins. Fund, 844 F.3d 576, 581 (6th Cir.
                                                                          2016) (internal quotation marks omitted). “Plaintiffs are
Defendants raise many independent arguments for dismissing                not absolved of their individual obligation to satisfy the
the Amended Complaint. The threshold issues of jurisdiction,              injury element of Article III just because they allege class
standing, immunity, and res judicata will be addressed first.             claims...potential class representatives must demonstrate
                                                                          individual standing vis-a-vis the defendant; [they] cannot
                                                                          acquire such standing merely by virtue of bringing a class
                                                                          action.” Id. at 582.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3651 Filed 04/16/21 Page 5 of 14
Fox v. County of Saginaw, Slip Copy (2021)


                                                                       953 F.3d at 420. Some of the defendants were nonparties
  The Ninth Circuit, in La Mar v. H & B Novelty & Loan Co.,            to the insurance agreement and argued that the plaintiff
  recognized two exceptions to the ordinary standing rule:             lacked standing against them. Id. The Sixth Circuit agreed
                                                                       and, citing Thompson, declined to apply the juridical link
  (1) Situations in which all injuries are the result of a
                                                                       doctrine. Id. at 420 n.2. The Sixth Circuit explained that the
  conspiracy or concerted schemes between the defendants
                                                                       doctrine applies when “the case ‘involve[s] a state statute or
  at whose hands the class suffered injury; and
                                                                       uniform policy being applied statewide by the defendants.’
  (2) Instances in which all defendants are juridically related        ” Id. The problem for the insured was that “[n]o such statute
  in a manner that suggests a single resolution of the dispute         or statewide policy [was] at issue.” Id.
  would be expeditious.
                                                                         *5 Furthermore, since Thompson, several courts in this
  Thompson v. Bd. of Educ. of Romeo Cmty. Sch., 709 F.2d                Circuit have applied the doctrine on the facts. See, e.g.,
  1200, 1204 (6th Cir. 1983) (discussing La Mar v. H & B                Brown v. Nationwide Life Ins. Co., No. 2:17-CV-558,
  Novelty & Loan Co., 489 F.2d 46 (9th Cir. 1973)). Courts              2019 WL 4543538, at *4 (S.D. Ohio Sept. 19, 2019)
  have since referred to these exceptions as the “juridical             (holding that “putative Defendant Class members do not
  link doctrine” and applied them where the named plaintiff             share a juridical link” where plaintiff's injury is not “fairly
                                                                        traceable to a specific provision in a shared contract and
   lacks traditional standing.1 See, e.g., Payton v. Cty. of Kane,
                                                                        plaintiff “presents no evidence to suggest that Defendants
   308 F.3d 673, 682 (7th Cir. 2002) (applying “juridical link
                                                                        acted in concert”); Mull v. All. Mortg. Banking Corp., 219
   doctrine” where “putative representatives were personally
                                                                        F. Supp. 2d 895, 908 (W.D. Tenn. 2002) (“[P]laintiffs do
   injured by the operation of the very same statute that caused
                                                                        not fall within the ‘juridical link’ exception. The types of
   the injuries to all other members of the proposed class”).
                                                                        cases that fall within this exception are those that have
ECF No. 124 at PageID.2291–92. In certifying the class, this
                                                                        either a contractual obligation among all defendants or a
Court rejected the notion that the juridical link doctrine was
                                                                        state or local statute which requires common action by
disapproved by the Sixth Circuit:
                                                                        defendants.”); Bromley v. Michigan Educ. Ass'n-NEA, 178
  While the Sixth Circuit has yet to apply the juridical link           F.R.D. 148, 163 (E.D. Mich. 1998) (“Plaintiffs argue...that
  doctrine, Defendants mischaracterize Thompson and its                 because all union locals apply the same MEA procedures
  progeny. Rather than rejecting the doctrine as a matter of            for calculating and charging service fees, they meet the
  law, the Sixth Circuit in Thompson carefully explained why            first criterion, and because they are all part of a single
  the doctrine was inapplicable on the facts, stating,                  organization, they meet the second. The court finds that
                                                                        plaintiffs meet both exceptions.”).
  We reemphasize that this case does not involve a state             ECF No. 124 at PageID.2292–93. Defendants now claim
  statute or uniform policy being applied statewide by the           that “[t]he Sixth Circuit's denial to apply the doctrine [in
  defendants. Each school board adopted its own maternity            Thompson and Perry], while not a per se rejection, was not a
  leave policies to be applied to the teachers within that           green light for application in factually different cases either.”
  particular school district. A separate determination will          ECF No. 139 at PageID.3174. Defendants are correct, of
  have to be made by the district court with respect to each         course, but the opposite is also true. This Court is not bound
  set of policies to decide whether, in fact, they treated           to reject a doctrine because the Sixth Circuit has not already
  pregnancy differently from other temporarily disabling             applied it or because other courts have declined to do so based
  conditions. This type of situation does not involve
                                                                     on different facts.2 Indeed, Defendants admit that “[w]ith no
  defendants that are “juridically related in a manner that
                                                                     binding precedent, this Court must determine which line of
  suggests a single resolution of the dispute would be
                                                                     cases is best reasoned.”3 ECF No. 140 at PageID.3196–97.
  expeditious.” LaMar, 489 F.2d at 466.

  Thompson, 709 F.2d at 1205. Had the Sixth Circuit                   *6 To that end, Defendants’ characterization of the juridical
  intended to reject the doctrine per se, it could have easily       link doctrine as controversial and sparingly applied is beside
  done so. The court let another opportunity pass in the recent      the point. See, e.g., ECF No. 140 at PageID.3195–97. The
  Perry v. Allstate Indem. Co., 953 F.3d 417, 420 (6th Cir.          rare circumstances of this case justify the doctrine. Indeed,
  2020). In Perry, the plaintiff-insured brought a putative          courts are rarely presented with a case where the participation
  class action against a group of insurer entities. Perry,           of numerous local governments in the same statutory scheme



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
     Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3652 Filed 04/16/21 Page 6 of 14
Fox v. County of Saginaw, Slip Copy (2021)


“provide[s] the sole basis for liability across all eight counts   directed foreclosing governmental units to spend the ‘excess
of [an] amended complaint.” ECF No. 124 at PageID.2294.            surplus’ in specific ways, none of which include reimbursing
Accordingly, this Court reaffirms its prior holding that           the delinquent taxpayer.” ECF No. 120 at PageID.2107.
“all Defendants have, by electing to act as foreclosing
governmental unit and retaining surplus proceeds under the         The County Defendants’ analysis overlooks their initial
GPTA, become so juridically linked to one another that             decision to act as FGU. Under the GPTA, Michigan counties
Plaintiff has standing against each of them to the same extent     are not compelled to act as FGU and may instead allow
that he has standing against the Gratiot County Defendants.”       the State to do so. M.C.L. § 211.78(8)(a); Rafaeli, 2020
Id.                                                                WL 4037642, at *7 (“Counties may elect to serve as the
                                                                   ‘foreclosing governmental unit’; otherwise, the state will
                                                                   do so.”). Indeed, the GPTA expressly states that “[t]he
                                                                   foreclosure of forfeited property by a county is voluntary
C.
                                                                   and is not an activity or service required of units of local
The next issue is whether Defendants are immune from suit.         government for purposes of” article IX, section 29 of the
The separate immunity defenses of the County Defendants            Michigan Constitution. Id. § 211.78(6) (emphasis added). So,
and Individual Defendants are considered in turn below.            while the GPTA appears to limit their discretion as FGU,4 the
                                                                   County Defendants’ decision to act as FGU was solely their
                                                                   own.5
1.
                                                                    *7 The distinction between a permissive and compulsory
The County Defendants claim that they are entitled to              statutory scheme for purposes of sovereign immunity is
sovereign immunity. Generally, “subdivisions of the state,         amply supported by Sixth Circuit precedent. In Brotherton, a
such as counties and municipalities, are not protected by the      widow brought action against a county coroner alleging that
Eleventh Amendment.” Lawson v. Shelby Cty., TN, 211 F.3d           her deceased husband's corneas had been removed over her
331, 335 (6th Cir. 2000). The Supreme Court has carved a           objections in violation of state and federal law. Brotherton,
narrow exception for conduct committed while the county            173 F.3d at 555. The coroner argued that he was acting as
was “acting as an arm of the State.” N. Ins. Co. of New York       an arm of the State and referred to an Ohio law that allowed
v. Chatham Cty., Ga., 547 U.S. 189, 194 (2006). “When a            coroners to remove the corneas of the deceased. Id. at 562–
county official commits an alleged constitutional violation        63. The Sixth Circuit disagreed. “Rather than rotely enforce
by ‘simply [ ] complying with state mandates that afford no        prescribed Ohio law, [the coroner] voluntarily implemented
discretion, they act as an arm of the State,’ not the county.”     a policy of corneal harvesting.” Id. at 566. “The essential
McNeil v. Cmty. Prob. Servs., LLC, 945 F.3d 991, 995 (6th          question,” explained the court, “asks whether [the coroner]
Cir. 2019) (quoting Brotherton v. Cleveland, 173 F.3d 552,         could have chosen not to use his authority under the state
566 (6th Cir. 1999)); see also Gottfried v. Med. Planning          statute and how he would use such authority; if he could have
Servs., Inc., 280 F.3d 684, 693 (6th Cir. 2002) (holding that      opted to act differently, or not to act, he did not act as an arm
sheriff was entitled to sovereign immunity where he “did           of Ohio . ...” Id. Because “[the coroner], acting without state
not have any discretionary authority regarding [ ] state court     compulsion, chose to harvest corneas,” he was not entitled to
injunction” and was “bound to enforce it”).                        sovereign immunity. Id. at 567.

The County Defendants argue that when selling property             McNeil and Gottfried, by contrast, involved claims against
under the GPTA, they were acting as “arms of the State”            sheriffs for the discharge of their duties under state law. See
and are therefore immune from suit. ECF No. 120 at                 Gottfried, 280 F.3d at 693 (holding that sheriff was “bound
PageID.2107. Defendants point to various provisions of the         to enforce” state court injunction); McNeil, 945 F.3d at 995
GPTA, including M.C.L. § 211.78m(8), which states that             (holding that sheriff “acts for the State when he...detain[s]
the foreclosing government unit (“FGU”) “shall deposit the         probationers under judge-set bail amounts”). Here, like in
proceeds from the sale of property under this section into a       Brotherton, the activity at issue was enabled by statute but
restricted account” and that “[p]roceeds in that account shall     not thereby compelled. The County Defendants deride this
only be used by the [FGU] for” enumerated purposes. The            distinction as “akin to saying that the Sheriff in [Gottfried] had
County Defendants thus conclude that “[t]he Legislature [ ]        discretion because he could have chosen a different profession


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
     Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3653 Filed 04/16/21 Page 7 of 14
Fox v. County of Saginaw, Slip Copy (2021)


in the first place.” ECF No. 140 at PageID.3200. This analogy        GPTA was properly enacted by the legislature, and before
is inapposite. While the County Defendants, like sheriffs,           the Michigan Supreme Court decided Rafaeli, Michigan
must discharge their duties under state law, there is no duty to     courts defended the retention of surplus proceeds. In fact,
serve as FGU.6 Accordingly, the County Defendants are not            the Michigan Court of Appeals rejected the takings claim as
entitled to sovereign immunity.                                      “without merit.” Rafaeli, LLC v. Oakland Cty., No. 330696,
                                                                     2017 WL 4803570, at *4 (Mich. Ct. App. Oct. 24, 2017).
                                                                     Plaintiff fails to distinguish Husted, mentioning the case
                                                                     briefly in a footnote. See ECF No. 28 at PageID.637 n.12.
2.                                                                   Based on the foregoing, Husted controls, and the Individual
With respect to the individual capacity claims (all counts           Defendants are entitled to qualified immunity.7
except Counts III, IV, and VIII), the Individual Defendants
assert qualified immunity. Qualified immunity is a judicially        The Individual Defendants further argue that the official
crafted doctrine that “shield[s] [public officials] from liability   capacity claims (all counts except Count VIII) are redundant
for civil damages insofar as their conduct does not violate          of the claims against the County Defendants. “[O]fficial-
clearly established statutory or constitutional rights of which a    capacity suits generally represent only another way of
reasonable person would have known.” Harlow v. Fitzgerald,           pleading an action against an entity of which an officer is an
457 U.S. 800, 818 (1982). “Public officials thus are eligible        agent.” Monell v. Dep't of Soc. Servs. of City of New York,
for qualified immunity if (1) they did not violate any               436 U.S. 658, 690 n.55 (1978); see also Kentucky v. Graham,
constitutional guarantees or (2) the guarantee, even if              473 U.S. 159, 167 (1985) (“There is no longer a need to bring
violated, was not ‘clearly established’ at the time of the           official-capacity actions against local government officials,
alleged misconduct.” Citizens in Charge, Inc. v. Husted, 810         for under Monell, supra, local government units can be sued
F.3d 437, 440 (6th Cir. 2016) (citing Pearson v. Callahan, 555       directly for damages and injunctive or declaratory relief.”).
U.S. 223, 232, 236 (2009)). “Both inquiries are ‘objective,’ as      As such, official capacity claims against county officials
they turn on what the law is today and whether it was clearly        are routinely dismissed as duplicative of claims against the
established at the time of the challenged action.” Id. at 440        county. See, e.g., Alkire v. Irving, 330 F.3d 802, 810 (6th Cir.
(citing Harlow, 457 U.S. at 818–19).                                 2003); Doe v. Claiborne Cty., Tenn. By & Through Claiborne
                                                                     Cty. Bd. of Educ., 103 F.3d 495, 509 (6th Cir. 1996). Plaintiff
Plaintiff's individual capacity claims wither under the second       responds that he is “entitled to plead multiple alternative
inquiry; namely, whether Plaintiff alleges the violation of          theories under Rule 8(d)(2).” ECF No. 28 at PageID.632.
a clearly established right. “A clearly established right is         Even so, there is no reason that duplicative claims should
one that is ‘sufficiently clear that every reasonable official       survive a motion to dismiss. Accordingly, the official capacity
would have understood that what he is doing violates that            claims will be dismissed.
right.’ ” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quoting
Reichle v. Howards, 566 U.S. 658, 664 (2012)). “Put simply,
qualified immunity protects ‘all but the plainly incompetent         D.
or those who knowingly violate the law.’ ” Id. at 12 (quoting
Malley v. Briggs, 475 U.S. 335, 341 (1986)). The same                Defendants next argue that the prior foreclosure action against
deference extends to public officials enforcing a statute.           Plaintiff is res judicata and therefore bars this case. “[A]
“When public officials implement validly enacted state               federal court must give to a state-court judgment the same
laws that no court has invalidated, their conduct typically          preclusive effect as would be given that judgment under the
satisfies the core inquiry—the ‘objective reasonableness of an       law of the State in which the judgment was rendered.” Migra
official's conduct’—that the immunity doctrine was designed          v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984).
to test.” Husted, 810 F.3d at 441. Indeed, “the Supreme              “The doctrine of res judicata is employed to prevent multiple
Court has never denied qualified immunity to a public official       suits litigating the same cause of action.” Adair v. State, 680
who enforced a properly enacted statute that no court had            N.W.2d 386, 396 (Mich. 2004). Under Michigan law, “the
invalidated.” Id. (emphasis original).                               doctrine bars a second, subsequent action when (1) the prior
                                                                     action was decided on the merits, (2) both actions involve
 *8 Plaintiff seeks to hold the Individual Defendants liable         the same parties or their privies, and (3) the matter in the
for retaining surplus proceeds consistent with the GPTA. The         second case was, or could have been, resolved in the first.” Id.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3654 Filed 04/16/21 Page 8 of 14
Fox v. County of Saginaw, Slip Copy (2021)


Michigan thus “take[s] a broad approach to the doctrine of res      seem to conflate challenging the GPTA with challenging the
judicata, holding that it bars not only claims already litigated,   underlying tax deficiency. Like the unjust enrichment claim in
but also every claim arising from the same transaction that the     Dean, Plaintiff's constitutional claims are independent from
parties, exercising reasonable diligence, could have raised but     the underlying tax delinquency.
did not.” Id.
                                                                    Second, Defendants argue that the reason the unjust
 *9 The parties agree that the Gratiot County Defendants            enrichment claim was independent from the foreclosure
initiated foreclosure proceedings against Plaintiff, resulting      proceeding was because the unjust enrichment claim involved
in a judgment of foreclosure against him. ECF No. 1-2. The          the taxpayer's subsequent good faith attempt to redeem the
question, therefore, is whether Plaintiff could have challenged     property. Id. Defendants’ interpretation is unduly narrow.
Defendants’ post-foreclosure practice of retaining surplus          As the Michigan Supreme Court explained in the passage
proceeds during the foreclosure proceedings. Defendants             quoted above, what made the taxpayer's unjust enrichment
insist that he could have, noting that “Michigan courts             claim independent was not just her post-judgment conduct,
indisputably hear and resolve claims and defenses brought           but the fact that she had not challenged the underlying tax
by reference to the federal Constitution, the Michigan              delinquency. Dean, 247 N.W.2d at 880.
Constitution and common law.” ECF No. 23 at PageID.444.
Notwithstanding the general jurisdiction of Michigan courts,        Defendants’ reliance on Prawdzik v. Heidema Bros., 89
the Michigan Supreme Court has declined to apply res                N.W.2d 523, 526 (Mich. 1958), is misplaced. There, the
judicata to similar post-foreclosure litigation.                    defendants in an ejectment action entered into a consent
                                                                    judgment with the plaintiffs resolving the dispute. Prawdzik,
In Dean v. Michigan Dep't of Nat. Res., 247 N.W.2d 876              89 N.W.2d at 524–26. Shortly thereafter, the defendants
(Mich. 1976), a taxpayer sued a state agency for unjust             brought their own action “repeat[ing] the[ir] former claims”
enrichment after her home was sold to a private buyer in a tax      about the effect of certain deeds and seeking to invalidate the
foreclosure sale. Dean, 247 N.W.2d at 877–79. The trial court       prior judgment as fraudulent. Id. at 526. The complaint was
dismissed the action as “nothing more than a collateral attack      dismissed. Id. at 527. On appeal, they argued that because a
on the [foreclosure] judgment of the Genesee Circuit Court.”        “court must consider as true all well-pleaded facts[,]...their
Id. at 880. The Michigan Supreme Court disagreed, stating,          allegations of fraud must be accepted and [ ] they are entitled
                                                                    to ‘their day in court’ thereon.” Id. at 527. The Michigan
  The suit is not barred by the prior judgment of the Genesee       Supreme Court explained,
  County Circuit Court because the subject matter of that
  judgment, i.e. the validity of the taxes of the state and the          *10 [The former defendants now plaintiffs] have already
  delinquency of plaintiff in the payment of those taxes, is            had their day in court. A disappointed or remorseful litigant
  completely independent of the subject matter of plaintiff's           cannot, by simply alleging new facts which were, or could
  instant suit for restitution due to the unjust enrichment of          have been, known to him at the time of prior litigation, have
  the state.                                                            another day in court, and thereafter (upon new allegations,
                                                                        ‘admitted’ by the motion to dismiss made by his harassed
   The plaintiff does not here, nor, apparently has she at any          adversary) still another.
   time disputed that she was delinquent in the payment of her      Id. at 528. Accordingly, Prawdzik simply restates the general
   property taxes in 1964. She is not, contrary to the opinion      rule of res judicata—that a disappointed party cannot
   of the trial court, collaterally attacking the judgment of the   relitigate a previously decided case, even if the facts of
   Genesee County Circuit Court that the computation of the         her complaint are accepted as true on a motion to dismiss.
   taxes due was valid, that the plaintiff was delinquent in the    Prawdzik has no application where, as here, the plaintiff
   payment of those taxes, and that the title of the state to       litigates an independent cause of action in a subsequent case.
   the property in question would become absolute upon the          Based on the foregoing, the prior foreclosure does not bar
   expiration of the redemption period.
                                                                    Plaintiff's claims.8
Id. Defendants’ attempts to distinguish Dean are
unpersuasive. First, they argue that Dean does not apply
to Plaintiff's constitutional claims because such claims
“indisputably challenge the validity of the GPTA prohibition        E.
against refunds.” ECF No. 30 at PageID.718. Defendants


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
     Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3655 Filed 04/16/21 Page 9 of 14
Fox v. County of Saginaw, Slip Copy (2021)


Having decided the threshold issues, the Court will now             County Defendants with the discretion to act as FGU. To
consider arguments directed at each count of the Amended            the extent that they selected and enforced an unconstitutional
Complaint individually. For reasons set forth below, Counts         policy,9 the County Defendants can be held liable under §
II, IV, V, and VII will be dismissed.                               1983. C.f. Johnson, 125 F.3d at 336 (“The Shelby County
                                                                    government could not have altered the state statutes, nor
                                                                    could it have required Judge Turner to interpret those statutes
1.                                                                  differently or otherwise interfered with the means used by
                                                                    the juvenile court and its employees to carry out state law.”).
Count I alleges a taking without just compensation in               Accordingly, Plaintiff has adequately alleged a policy or
violation of the Fifth and Fourteenth Amendments. ECF No.           practice for purposes of Monell.10
17 at PageID.230–32. Plaintiff brings Count I pursuant to
42 U.S.C. § 1983, which creates a civil cause of action             Turning to the substance of Count I, “[t]he Takings
for the deprivation of federal rights by state officials. “[A]      Clause of the Fifth Amendment prohibits taking ‘private
municipality can be found liable under § 1983 only where the        property...for public use, without just compensation.’ ”
municipality itself causes the constitutional violation at issue.   Puckett v. Lexington-Fayette Urban Cty. Gov't, 833 F.3d 590,
Respondeat superior or vicarious liability will not attach          609 (6th Cir. 2016) (quoting U.S. Const. amend. V). The
under § 1983.” City of Canton, Ohio v. Harris, 489 U.S.             Sixth Circuit recognizes a two-part test for takings claims.
378, 385 (1989) (citing Monell v. Dep't of Soc. Servs. of           “First, the court must examine whether the claimant has
City of New York, 436 U.S. 658, 694–95 (1978)) (emphasis            established a cognizable property interest for the purposes
original). Accordingly, to hold the County Defendants liable,       of the Just Compensation Clause.” Id. (internal quotation
Plaintiff must “(1) identify the municipal policy or custom,        marks omitted). “Second, where a cognizable property
(2) connect the policy to the municipality, and (3) show that       interest is implicated, the court must consider whether a
[his] particular injury was incurred due to the execution of that   taking occurred.” Id. (internal quotation marks omitted).
policy.” Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392,         “[T]he existence of a property interest is determined by
403 (6th Cir. 2010) (quoting Turner v. City of Taylor, 412 F.3d     reference to existing rules or understandings that stem from an
629, 639 (6th Cir. 2005)).                                          independent source such as state law.” Phillips v. Washington
                                                                    Legal Found., 524 U.S. 156, 164 (1998) (internal quotation
Relying on Johnson v. Turner, 125 F.3d 324 (6th Cir. 1997),         marks omitted).
the County Defendants allege that they cannot be held liable
under Monell because the GPTA is a policy of Michigan,              Defendants deny that Plaintiff had a cognizable property
not the County Defendants. ECF No. 23 at PageID.451. In             interest in the foreclosed property at the time it was sold
Johnson, several plaintiffs sought to hold a Tennessee county       because, under the GPTA, “title to foreclosed property vests
liable under § 1983 based on a memorandum drafted by a              in the county treasurer when the redemption period expires –
juvenile court judge. The plaintiffs alleged that the judge         i.e., 21 days after the judgment of foreclosure.” ECF No. 23
was a county official with “final policy-making authority,”         at PageID.455 (citing M.C.L. § 211.78k(6)). Therefore, “[b]y
and that his memorandum, which directed county officials            the time of the sale, Plaintiff [ ] no longer had any ‘property
to arrest respondents in child support proceedings, was the         interest’ in the foreclosed premises under state law.” Id.
“policy” that caused the plaintiffs’ injury. Johnson, 125 F.3d
at 335. The Sixth Circuit rejected this argument, holding that      Defendants’ argument was rejected in Rafaeli, where the
the memorandum was not a policy of the county “but rather a         Michigan Supreme Court held that Michigan common law
general restatement of state law as perceived by the juvenile       “recognizes a former property owner's property right to
court judge.” Id.                                                   collect the surplus proceeds that are realized from the tax-
                                                                    foreclosure sale of property.” Rafaeli, 2020 WL 4037642, at
 *11 Johnson is inapplicable. Plaintiff is not seeking to           *19. The Court further held that this right—a vested interest in
hold the County Defendants liable for an interpretive legal         personal property—is protected by Michigan's Taking Clause
memo but for their “affirmative, voluntary, and discretionary       and not extinguished by foreclosure. Id. at *20–21. As the
decision” to act as FGU. ECF No. 17 at PageID.224.                  Court explained,
Plaintiff's theory is consistent with the structure of the GPTA,
which, as discussed in Section III.C.1, supra, vested the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3656 Filed 04/16/21 Page 10 of 14
Fox v. County of Saginaw, Slip Copy (2021)


                                                                     Therefore, notwithstanding Nelson, Count I plausibly alleges
   Plaintiffs had a cognizable, vested property right to collect     a taking without just compensation in violation of the Fifth
   those surplus proceeds. This vested right did not simply
                                                                     Amendment.12 To hold otherwise would mean that the
   ‘vanish[ ] into thin air.’ In the same way that the foreclosure
                                                                     Takings Clause offers no remedy to a person whom the
   process does not eliminate the former property owner's
                                                                     government has stripped of a vested interest in personal
   interest in the personal property that sits on the foreclosed
                                                                     property. Absent binding authority to the contrary, this Court
   land, the vesting of fee simple title to the real property
                                                                     declines to give the Takings Clause such a hollow reading.
   does not extinguish the property owner's right to collect
                                                                     Accordingly, Count I may proceed against the County
   the surplus proceeds of the sale. This is a separate property
                                                                     Defendants.
   right that survives the foreclosure process.
 *12 Id. at *21 (quoting Armstrong v. United States, 364 U.S.
40, 48 (1960)). The Court thus concluded that the FGU is
“required to return the surplus proceeds” and that its “failure      2.
to do so constitutes a governmental taking under Michigan's
Taking Clause.” Id.                                                   *13 Count II also alleges a taking without just compensation
                                                                     but purports to arise “directly” under the Fifth and Fourteenth
Rafaeli is persuasive, and there is little reason to believe         Amendments rather than under 42 U.S.C. § 1983. ECF No.
that the Fifth Amendment would demand a different result.            17 at PageID.232–33. While the Sixth Circuit recognized the
Defendants’ reliance on prior Fifth Amendment case law is            existence of a direct cause of action under the Fourteenth
ultimately misplaced. In Nelson v. City of New York, 352 U.S.        Amendment in Gordon v. City of Warren, 579 F.2d 386
103 (1956), for example, the Supreme Court rejected takings          (6th Cir. 1978), Gordon was soon eclipsed by the Supreme
and due process challenges to New York's retention of surplus        Court's decision in Monell. See Thomas v. Shipka, 818 F.2d
proceeds where the former property owners took no “timely            496, 501–04 (6th Cir.) (discussing case law regarding direct
action to redeem or to recover[ ] any surplus.” Id. at 110. The      cause of action post-Monell), vacated on other grounds, 488
Court stated that “nothing in the Federal Constitution prevents      U.S. 1036 (1989). Today, the Sixth Circuit recognizes §
[a city from retaining surplus proceeds] where the record            1983 as the “exclusive remedy for constitutional violations.”
shows adequate steps were taken to notify the owners of the          Foster v. Michigan, 573 F. App'x 377, 391 (6th Cir. 2014).
charges due and the foreclosure proceedings.” Id. Nelson and         Accordingly, Count II will be dismissed.

similar cases,11 however, are distinguishable insofar as they
concerned the disposition of statutory rather than common
law interests. As Rafaeli explains,                                  3.

  Read together, Lawton and Nelson establish that the                Count III is an inverse condemnation claim based on
  Takings Clause under the United States Constitution may            Defendants’ retention of the equity in the foreclosed
  afford former property owners a remedy when a tax-sale             properties. ECF No. 17 at PageID.233. “A claim of inverse
  statute provides the divested property owner an interest in        condemnation is ‘a cause of action against a governmental
  the surplus proceeds and the government does not honor             defendant to recover the value of property which has been
  that statutory interest. What Seaman, Lawton, and Nelson           taken...even though no formal exercise of the power of
  do not tell us, however, is what occurs when the statutes          eminent domain has been attempted by the taking agency.’
  governing foreclosure make no mention of, or expressly             ” Mays v. Governor of Michigan, No. 157335, 2020 WL
  preclude, a divested property owner's right to the surplus         4360845, at *7 (Mich. July 29, 2020) (quoting Merkur Steel
  proceeds, but the divested property owner establishes a            Supply Inc. v. City of Detroit, 680 N.W.2d 485, 495 (Mich.
  property right to the surplus proceeds through some other          Ct. App. 2004)). “[A] plaintiff alleging inverse condemnation
  legal source, such as the common law. In that instance, the        must prove a causal connection between the government's
  failure to provide the divested property owner an avenue           action and the alleged damages.” Id. (quoting Hinojosa v.
  for recovering the surplus proceeds would produce an               Dep't of Nat. Res., 688 N.W.2d 550, 557 (Mich. Ct. App.
  identical result to Lawton: “Property to which an individual       2004)).
  is legally entitled has been taken without recourse.”
Rafaeli, 2020 WL 4037642, at *15 (quoting Coleman through            Plaintiff has clearly stated an inverse condemnation claim.
Bunn v. D.C., 70 F. Supp. 3d 58, 80 (D.D.C. 2014)).                  As discussed in Section III.E.1., supra, Plaintiff plausibly


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              9
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3657 Filed 04/16/21 Page 11 of 14
Fox v. County of Saginaw, Slip Copy (2021)


alleges the taking of a cognizable property interest without          *14 Plaintiff argues that, like civil forfeiture under 21 U.S.C.
just compensation in violation of the Fifth Amendment                §§ 881(a)(4) and (a)(7), the forfeiture of equity in foreclosed
and Michigan's Taking Clause. Accordingly, Defendants’               property is punitive in nature and therefore governed by the
argument that Plaintiff had no cognizable property interest          Excessive Fines Clause. See Austin, 509 U.S. at 622 (holding
and that the GPTA supersedes the need for condemnation               that civil forfeiture constitutes “payment to a sovereign as
procedures has no merit. See ECF No. 22 at PageID.394– 97.           punishment for some offense” and is therefore subject to the
Count III may proceed against the County Defendants.                 Excessive Fines Clause). Plaintiff's theory must be rejected.
                                                                     “[T]he purpose of civil-asset forfeiture is different than the
                                                                     purpose of the GPTA provisions at issue here.” Rafaeli, 2020
                                                                     WL 4037642, at *10. While civil forfeiture “serves, at least
4.
                                                                     in part, to punish the owner...[,] the GPTA is not punitive in
Count IV alleges an essentially identical inverse                    nature. Its aim is to encourage the timely payment of property
condemnation claim but purports to arise under article X,            taxes and to return tax-delinquent properties to their tax-
section 2 of the Michigan Constitution. ECF No. 17 at                generating status, not necessarily to punish property owners
PageID.234–35. Defendants correctly note that Count III and          for failing to pay their property taxes.” Id. The Michigan
Count IV do not state distinct causes of action. “Michigan           Supreme Court's interpretation of the GPTA is controlling.13
recognizes the theory of inverse condemnation as a means of          See Banner v. Davis, 886 F.2d 777, 780 (6th Cir. 1989)
enforcing the constitutional ban on uncompensated takings            (“When assessing the intent of a state legislature, a federal
of property.” Biff's Grills, Inc. v. Michigan State Highway          court is bound by a state court's construction of that state's
Comm'n, 254 N.W.2d 824, 826 (Mich. Ct. App. 1977) (citing            own statutes.”). Accordingly, Plaintiff cannot plausibly allege
Mich. Const. art. X, § 2). Accordingly, Count IV is duplicative      that the GPTA is punitive. Count V will be dismissed.
of Count III and will therefore be dismissed.


                                                                     6.
5.
                                                                     Count VI alleges that Defendants’ failure to provide post-
Count V alleges that the “forfeiture” of Plaintiff's equity in the   foreclosure procedures to refund Plaintiff's equity violated
foreclosed property constitutes an excessive fine in violation       his right to due process under the Fifth and Fourteenth
of the Eighth Amendment. ECF No. 17 at PageID.235–                   Amendments. ECF No. 17 at PageID.237. To establish a
36. “The Excessive Fines Clause limits the government's              prima facie procedural due process claim, Plaintiff must
power to extract payments, whether in cash or in kind, ‘as           allege (1) a protected property interest, (2) the deprivation of
punishment for some offense.’ ” Austin v. United States, 509         that interest by the County Defendants, and (3) the failure of
U.S. 602, 609–10 (1993) (quoting Browning-Ferris Indus.              the County Defendants to afford “adequate procedural rights
of Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257,              prior to” deprivation. Med Corp. v. City of Lima, 296 F.3d 404,
265 (1989)) (emphasis original). “The notion of punishment,          409 (6th Cir. 2002). Plaintiff has met his burden here.
as we commonly understand it, cuts across the division
between the civil and the criminal law.” Id. at 610 (quoting         To begin, Plaintiff has adequately alleged a protected property
United States v. Halper, 490 U.S. 435, 448 (1989), abrogated         interest in the surplus proceeds. The Supreme Court has
by Hudson v. United States, 522 U.S. 93 (1997)). Thus,               long held “that the property interests protected by procedural
when analyzing government action under the Excessive Fines           due process extend well beyond actual ownership of real
Clause, the issue is not whether it is “civil or criminal,           estate, chattels, or money.” Bd. of Regents of State Colleges
but rather whether it is punishment.” Id. “A punitive fine           v. Roth, 408 U.S. 564, 571–72 (1972). Property rights “are
violates the Eighth Amendment's ‘Excessive Fines Clause if           created and their dimensions are defined by existing rules or
it is grossly disproportional to the gravity of a defendant's        understandings that stem from an independent source such as
offense.’ ” United States v. Blackwell, 459 F.3d 739, 771 (6th       state law.” Id. at 577. In Rafaeli, the Michigan Supreme Court
Cir. 2006) (quoting United States v. Bajakajian, 524 U.S. 321,       recognized a common law right to collect surplus proceeds
334 (1998)).                                                         and characterized that right as a vested interest in personal
                                                                     property. Rafaeli, 2020 WL 4037642, at *21. If Plaintiff has
                                                                     alleged a property interest for purposes of the Takings Clause,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              10
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3658 Filed 04/16/21 Page 12 of 14
Fox v. County of Saginaw, Slip Copy (2021)


then a fortiori he has alleged a property interest for purposes
of due process. See Frazier v. City of Chattanooga, 151 F.
                                                                  7.
Supp. 3d 830, 839 (E.D. Tenn. 2015) (holding that the failure
of a due process claim foreclosed a takings claim because         Count VII alleges that Defendants arbitrarily deprived
“[p]roperty interests are defined much more narrowly for          Plaintiff of his equity in the foreclosed property and thereby
purposes of the Takings Clause”), aff'd sub nom. Frazier v.       violated his right to substantive due process under the Fifth
City of Chattanooga, Tennessee, 841 F.3d 433 (6th Cir. 2016).     and Fourteenth Amendments. ECF No. 17 at PageID.237–
                                                                  38. Defendants correctly note that Plaintiff's substantive due
The second prong—deprivation—is readily established.              process claim is precluded by his prima facie takings claim.
Plaintiff alleges that the Gratiot County Defendants sold         “[W]here another provision of the Constitution ‘provides an
the foreclosed property at auction and retained the surplus       explicit textual source of constitutional protection,’ a court
proceeds. ECF No. 17 at PageID.222–23.                            must assess a plaintiff's claims under that explicit provision
                                                                  and ‘not the more generalized notion of ‘substantive due
The remaining issue is whether Plaintiff alleged the lack         process.’ ” Conn v. Gabbert, 526 U.S. 286, 293 (1999)
of constitutionally adequate procedures. “ ‘Procedural due        (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)).
process’ at its core requires notice and an opportunity to be     Plaintiff does not deny the holding in Conn but instead notes
heard ‘at a meaningful time and in a meaningful manner.’          his right to plead in the alternative. ECF No. 28 at PageID.647
” Garcia v. Fed. Nat. Mortg. Ass'n, 782 F.3d 736, 741 (6th        (citing Fed. R. Civ. P. 8(d)(2)). Because Plaintiff has an
Cir. 2015) (quoting Armstrong v. Manzo, 380 U.S. 545, 552         “explicit textual source of constitutional protection” in the
(1965)). Defendants, relying on Garcia, argue that Michigan's     Takings Clause, Section III.E.1., supra, Count VII will be
foreclosure procedure comports with due process. See id. at       dismissed.
742– 44 (holding that Michigan's foreclosure process affords
constitutionally adequate notice and hearing). Therefore,
Defendants conclude that absent any allegations that Plaintiff
                                                                  8.
was denied such procedure, his claim must fail.
                                                                  Count VIII states that the County Defendants were unjustly
 *15 Garcia, however, did not address the issue presented         enriched by seizing Plaintiff's equity and are therefore
here. As Plaintiff notes, the claimants in Garcia were            liable for restitution. ECF No. 17 at PageID.238–39. Unjust
challenging the adequacy of Michigan's pre-foreclosure            enrichment is an equitable remedy whereby “[a] person who
process. See id. at 742 (“Plaintiff's main argument is            has been unjustly enriched at the expense of another is
that...due process entitles them to a judicial hearing            required to make restitution to the other.” Kammer Asphalt
before foreclosure.”). Here, Plaintiff challenges the post-       Paving Co. v. E. China Twp. Sch., 504 N.W.2d 635, 640
foreclosure process; specifically, Defendants’ failure to         (Mich. 1993) (quoting Restatement (First) of Restitution § 1
furnish adequate procedures before retaining the surplus          (1937)). “In order to sustain the claim of unjust enrichment,
proceeds.14 Defendants’ response that “Plaintiff [ ] knew he      plaintiff must establish (1) the receipt of a benefit by
would be denied any refund” at best raises a question of          defendant from plaintiff, and (2) an inequity resulting to
fact that cannot be reached on a motion to dismiss. ECF           plaintiff because of the retention of the benefit by defendant.”
No. 23 at PageID.459. Furthermore, the property at issue          Belle Isle Grill Corp. v. City of Detroit, 666 N.W.2d 271, 280
—the right to collect surplus proceeds—is distinct from           (Mich. Ct. App. 2003).
title to the foreclosed property and is not extinguished
in the foreclosure process. Rafaeli, 2020 WL 4037642, at          Defendants argue that the GPTA precludes an unjust
*21. Insofar as Defendants argue that an adequate process         enrichment claim because it vests the FGU with fee simple
for certain property before foreclosure should enable them        title in the foreclosed property prior to the foreclosure sale.
to seize different property after foreclosure, they offer no      ECF No. 23 at PageID.465. Defendants also note that “M.C.L.
authority in support. Accordingly, Count VI will proceed          [§] 211.78m(8) statutorily prohibits refund to the taxpayer of
against the County Defendants.                                    any so-called excess or surplus proceeds” and that “[u]nder
                                                                  Michigan law, ‘equity’ cannot compel a remedy...that the
                                                                  Michigan legislature has expressly prohibited by law.” Id.
                                                                  (citing Trentadue v. Buckler Lawn Sprinkler, 738 N.W.2d 664,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3659 Filed 04/16/21 Page 13 of 14
Fox v. County of Saginaw, Slip Copy (2021)


                                                                    Accordingly, it is ORDERED that Defendants’ Motions to
680 (Mich. 2007)). As before, Defendants are rebutted by
                                                                    Dismiss, ECF Nos. 22, 23, 66, 119, 120, 122, 123, are
Rafaeli, which held that Dean, discussed in Section III.E.1,
                                                                    GRANTED IN PART AND DENIED IN PART.
supra, “exemplified” the “right to collect [surplus] proceeds
under the common-law claim of unjust enrichment.” Rafaeli,
                                                                    It is further ORDERED that Defendants Cheryl Franks,
2020 WL 4037642, at *19.
                                                                    Kimberly Ludlow, Dennis Stawowy, Richard F. Brzezinkski,
                                                                    Jenny Beemer-Fritzinger, Kate M. Wagner, Joseph V.
 *16 Defendants also contend that Plaintiff's unjust
                                                                    Wakeley, Deborah Cherry, Christy Van Tiem, Michelle
enrichment claim is precluded by the doctrine of unclean
                                                                    Thomas, Debra McCollum, Steven W. Pickens, Karen
hands. ECF No. 66 at PageID.881. Unclean hands is an
                                                                    Coffman, Dana M. Miller, Marilyn J. Woods, Lawrence
equitable defense that “closes the doors of a court of equity
                                                                    Rocca, Cathy Lunsford, Jean M. Klein, Dwight McIntyre,
to one tainted with inequitableness or bad faith relative to
                                                                    William Kendall, Diann Axford, Bridget Lalonde, Rebecca
the matter in which he seeks relief, however improper may
                                                                    Ragan, Timothy M. Novak, Trudy Nicol, Kelly Roberts-
have been the behavior of the [defendant].” In re Sutter, 665
                                                                    Burnett, Patricia Donovan-Gray, Catherine McClary, and
F.3d 722, 729 (6th Cir. 2012) (quoting Rose v. Nat'l Auction
                                                                    Shawna S. Walraven are DISMISSED.
Grp., Inc., 646 N.W.2d 455, 461 (Mich. 2002). Defendants
allege that Plaintiff lacks clean hands because the Amended
                                                                    It is further ORDERED that Counts II, IV, V, and VII are
Complaint “only refers to the 2014 taxes,” even though “[b]y
                                                                    DISMISSED. Counts I, III, VI, and VIII may proceed against
the time the [foreclosed] property was sold, the 2015 and 2016
                                                                    the County Defendants.
taxes were owing.” ECF No. 66 at PageID.881. Defendants
raise questions of fact that are not properly considered on a
motion to dismiss under Rule 12(b)(6). Accordingly, Count           All Citations
VIII may proceed against the County Defendants.
                                                                    Slip Copy, 2021 WL 120855


IV.



Footnotes
1      Defendant's reliance on Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998), is mistaken. The juridical link
       doctrine does not “assum[e] jurisdiction for the purposes of deciding the merits”—the Ninth Circuit practice of “hypothetical
       jurisdiction” that the Supreme Court rejected. Id. The juridical link doctrine is only an “exception[ ] to th[e] principle that
       each member of a plaintiff class must have a cause of action against each defendant.” Thompson, 709 F.2d 1200, 1204
       (6th Cir. 1983) (discussing La Mar).
2      Defendants cite Mahon v. Ticor Title Ins. Co., 683 F.3d 59 (2d Cir. 2012), which declined to apply the juridical link doctrine
       and criticized reliance on La Mar and Payton. The plaintiff in Mahon, however, claimed that a group of title insurers were
       juridically linked because of their shared corporate ownership and coordination in allegedly unfair business practices.
       Mahon, 683 F.3d at 61. There was no statewide policy or statutory scheme at issue.
3      Defendants elsewhere suggest that the juridical link doctrine is foreclosed by Fallick v. Nationwide Mut. Ins. Co., 162 F.3d
       410 (6th Cir. 1998), which held that “[a] potential class representative must demonstrate individual standing vis-as-vis the
       defendant; he cannot acquire such standing merely by virtue of bringing a class action.” Id. at 423. However, Plaintiff's
       standing against the non-Gratiot County Defendants is not predicated on “bringing a class action” but on Defendants’
       joint participation in a statutory scheme. Moreover, the Sixth Circuit in Fallick reversed a dismissal based on the plaintiff's
       lack of standing to represent participants in benefit plans other than his own in a putative ERISA class action. Id. at 421–
       22. The court explained that “once the district court correctly determined that Fallick had standing to bring suit under
       ERISA against Nationwide with respect to its application of reasonable and customary limitations to its determination
       of medical benefits,” which Nationwide admittedly “employ[ed] in all the benefits plans which Fallick wishes to include
       [in] the proposed class,” the question was “whether Fallick satisfied the criteria of Rule 23 with respect to the absent
       class members.” Id. at 423. The Seventh Circuit has likened this analysis to the juridical link analysis. See Payton, 308
       F.3d at 679.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               12
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-3, PageID.3660 Filed 04/16/21 Page 14 of 14
Fox v. County of Saginaw, Slip Copy (2021)



4     As Judge Kethledge observed, “the [GPTA] appears actually to require the County to short the taxpayer the difference
      between the value of the property forfeited and the amount of taxes and penalties owed.” Wayside Church v. Van Buren
      Cty., 847 F.3d 812, 824 (6th Cir. 2017) (Kethledge, J., dissenting) (emphasis original).
5     The County Defendants were not alone in their decision. “Seventy-five of Michigan's 83 counties elect to act as the
      foreclosing governmental unit.” Rafaeli, 2020 WL 4037642, at *7 n.11.
6     Defendants also argue that application of the juridical link doctrine would imply that Defendants were acting as arms of
      the state and therefore entitled to sovereign immunity. ECF No. 123 at PageID.2277–78. Defendants cite Payton v. Cty.
      of Kane, 308 F.3d 673 (7th Cir. 2002), which, in discussing the juridical link doctrine, noted that the sheriffs at issue were
      acting as “an arm of the state.” Id. at 680. Perhaps, in a more ordinary case, the statutory scheme that renders defendants
      juridically linked will also make them arms of the state. Here, however, Defendants enforced the same statute to the same
      unconstitutional ends without state compulsion. They are, therefore, juridically linked but without sovereign immunity.
7     This conclusion does not alter the analysis with respect to the County Defendants. Qualified immunity does not extend
      to counties, and the personal immunity of a county official does not shield the county from suit. See Scott v. Clay Cty.,
      Tenn., 205 F.3d 867, 879 (6th Cir. 2000) (“[T]he doctrine of qualified immunity safeguards only certain natural person
      defendants in their individual capacities. By contrast, if the legal requirements of municipal or county civil rights liability are
      satisfied, qualified immunity will not automatically excuse a municipality or county from constitutional liability....”) (internal
      citations and emphasis omitted).
8     Defendants briefly raise the issue of collateral estoppel but do not identify which of Plaintiff's claims should be estopped.
      ECF No. 66 at PageID.873–74. Regardless, collateral estoppel also has no application here. Three elements must be
      satisfied before collateral estoppel can apply: “(1) a question of fact essential to the judgment must have been actually
      litigated and determined by a valid and final judgment; (2) the same parties must have had a full [and fair] opportunity
      to litigate the issue; and (3) there must be mutuality of estoppel.” Monat v. State Farm Ins. Co., 677 N.W.2d 843, 845–
      46 (2004) (internal quotation marks omitted). As explained above, no issue in this case—except, perhaps, uncontested
      facts regarding the tax delinquency—was essential to the foreclosure or actually litigated there.
9     Defendants note that “[e]ven if the county chooses not to make itself or its treasurer the [FGU], the county treasurer
      must still take the statutory steps to facilitate the State's sale of the property and the ensuing denial of any refund.” ECF
      No. 23 at PageID.453. The Amended Complaint, however, alleges that Defendants exercised their discretion to act as
      FGU. Accordingly, this Court need not consider whether Plaintiff would have a claim if Defendants had not exercised
      their discretion.
10    The same Monell analysis applies to Plaintiff's other constitutional claims.
11    Several courts have rejected constitutional challenges to the retention of surplus proceeds, relying in part on Nelson.
      See, e.g., Miner v. Clinton Cty., N.Y., 541 F.3d 464, 475 (2d Cir. 2008); Ritter v. Ross, 558 N.W.2d 909, 912–16 (Wis.
      Ct. App. 1996).
12    This Court is aware that Plaintiff often describes the property interest at issue as lost equity, rather than the right to
      collect surplus proceeds. The merits of the former theory need not be reached at this juncture, as the practical difference
      between the theories seems limited to the measure of damages. See Rafaeli, 2020 WL 4037642, at *24 (“We reject
      the premise that just compensation requires that plaintiffs be awarded the fair market value of their properties...[T]he
      property improperly taken was the surplus proceeds, not plaintiffs’ real properties.”). The question here is simply whether
      the Amended Complaint “contain[s] either direct or inferential allegations respecting all the material elements to sustain a
      recovery under some viable legal theory.” Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988)
      (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)) (emphasis original).
13    Rafaeli’s distinction between the GPTA and civil forfeiture refuted the appellate court's reliance on Bennis v. Michigan,
      516 U.S. 442 (1996), for the holding that no taking occurred. See Rafaeli, 2020 WL 4037642, at *10.
14    Rafaeli is not to the contrary. There, the Michigan Supreme Court discussed due process only insofar as it was necessary
      to reject the defendants’ contention that “no taking occurred in this case because plaintiffs were afforded the minimal
      protections of due process.” See Rafaeli, 2020 WL 4037642, at *11. At most, the Court's discussion of due process and
      the GPTA merely restates the general rule that an FGU's compliance with notice and hearing requirements precludes a
      challenge to its authority to foreclose and sell properties.


End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   13
